Case: 12-10840      Date Filed: 08/22/2013      Page: 1 of 33


                                                                                [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-10840
                              ________________________

                        D.C. Docket No. 1:11-cr-20393-CMA-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee
                                                                 Cross-Appellant,

                                           versus

ALEXANDER MCQUEEN,
STEVEN DAWKINS,

                                                                 Defendants-Appellants
                                                                 Cross Appellees.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                    (August 22, 2013)

Before BARKETT and MARCUS, Circuit Judges, and CONWAY, * District Judge.

MARCUS, Circuit Judge:



*
 Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle District
of Florida, sitting by designation.
              Case: 12-10840     Date Filed: 08/22/2013    Page: 2 of 33


      Alexander McQueen, a Sergeant at the South Florida Reception Center

(“SFRC”), appeals his conviction for conspiring to deprive several inmates of their

right to be free from cruel and unusual punishment following a jury trial, in

violation of 18 U.S.C. § 241, and for obstruction of justice, in violation of 18

U.S.C. § 1519. Steven Dawkins, a corrections officer at the SFRC, also appeals his

conviction for obstruction of justice. Both officers argue that the evidence was

insufficient to support their obstruction convictions, the district court gave

erroneous jury instructions, and the government improperly bolstered a witness’s

testimony. McQueen also claims the evidence was insufficient to sustain the

conspiracy charge.

      In a cross-appeal, the government contests McQueen’s sentence of a twelve

month prison term and Dawkins’s sentence of only one month in jail, arguing that

the sentences varied sharply from the recommended Guidelines range -- indeed,

they varied downward by more than 90% from the bottom of the sentencing range

-- and were substantively unreasonable. After thorough review, we affirm the

convictions but vacate the sentences and remand for resentencing.

                                           I.

                                          A.

      The essential facts adduced at trial are these: Scott Butler, Guruba Griffin,

Alexander McQueen, and Steven Dawkins (collectively, “the Corrections


                                           2
              Case: 12-10840     Date Filed: 08/22/2013   Page: 3 of 33


Officers”) worked as law enforcement officers at the South Florida Reception

Center, a state prison in Doral, Florida. A federal grand jury sitting in the Southern

District of Florida charged that, on or about February 25, 2009, Butler, Griffin, and

McQueen assaulted prisoners, sometimes using broomsticks, as Dawkins idly

watched. Count One of the indictment specifically alleged that the four prison

guards conspired in violation of 18 U.S.C. § 241 “to injure, oppress, threaten, and

intimidate inmates” so as to violate the prisoners’ right “to be free from cruel and

unusual punishment.” Count Two charged McQueen with having filed a false

report to obstruct justice, in violation of 18 U.S.C. § 1519, and Count Three

charged Dawkins with likewise obstructing justice in violation of § 1519.

      Although the Corrections Officers were to be tried together, the government

sought to introduce Rule 404(b) evidence that Butler and Griffin organized fights

among inmates, that they regularly carried broomsticks as weapons, and that

Griffin routinely disciplined inmates using extreme and violent measures. Since

some of this evidence was relevant only as to Griffin and Butler but could unfairly

prejudice Dawkins and McQueen, the district court concluded that the trial should

engage the services of two petit juries. One jury would hear all the evidence,

including evidence of other crimes, wrongs, or acts, and decide Griffin’s and

Butler’s fate; the other jury would decide McQueen’s and Dawkins’s cases but

would not observe the 404(b) evidence.


                                          3
             Case: 12-10840     Date Filed: 08/22/2013   Page: 4 of 33


      Both juries heard an extensive and violent story concerning the abuse and

beatings of several inmates at the South Florida Reception Center. Juedline

Bertrand and Marvin Woods were housed in the “youthful offender” wing of the

prison, where every prisoner under the age of twenty-one and convicted of a felony

was kept, segregated and safeguarded from the older inmates in the prison. On

February 25, 2009, Bertrand accused Woods of stealing his “honey bun”; a fight

broke out between them in an empty room on the second floor of their prison wing.

During the fight, Woods smashed his head against an object -- a toilet or possibly

the metal frame of a bunk bed -- causing him to gash his face and bleed. As the

fight wound down, the public address system instructed the prisoners to return to

their cells. Bertrand returned, but Woods, who was dazed and confused, didn’t

move. Officer Griffin, who was going from cell to cell counting the inmates, found

Woods in an empty room. When Woods would not disclose who injured him,

Griffin ordered every inmate in the wing -- two dozen or so -- into the day room,

demanded that the prisoners get their stories straight, and walked out.

      Griffin later returned to the day room with Sergeant McQueen and Officer

Dawkins in tow. Griffin asked the assembled inmates who had fought with Woods.

No one responded. McQueen was the ranking officer at the time. In retaliation for

the prisoners’ silence, McQueen grabbed a broomstick, snapped it in half, and

whacked Woods’s legs with the broken broomstick. Woods begged McQueen to


                                          4
              Case: 12-10840    Date Filed: 08/22/2013    Page: 5 of 33


stop, but that apparently further enraged the officer, causing him to slam Woods’s

head, aggravating Woods’s injury. Officer Griffin, also armed with a broomstick,

then turned his attention to inmate Rondell Lyles. Griffin asked Lyles whether he

had seen the fight. Lyles said that he had not. Apparently not believing Lyles,

Griffin directed Lyles to put his hands on a bench, whereupon he smacked Lyles’s

knuckles some three to six times with the broomstick half.

      Griffin then asked the assembled inmates if any of them wanted to fight.

One prisoner, Branden Pressley, responded that he would brawl with Bertrand.

Griffin sanctioned the fight, but imposed certain rules -- the fighters were required

to box, not wrestle, for three rounds of three minutes each. Not being professional

boxers, Pressley and Bertrand violated the rules and, at times, wrestled. When that

happened, Griffin and McQueen hit or slapped the violator. At one point, Sergeant

McQueen fiercely choked Pressley, who begged McQueen and Griffin to stop the

fight. The officers wouldn’t let him quit, however, forcing the fight to continue.

When the fight finally ended, Bertrand sucker punched Pressley, which led

McQueen to attack Bertrand, again with the broomstick. Tired and overpowered by

a corrections officer wielding a broomstick, Bertrand curled into a defensive ball.

Griffin came over to Bertrand, reassured him that he could get off the floor, and

promised that no one would hurt him any more. But as soon as Bertrand stood up,

Griffin slapped or punched his nose, causing it to bleed. Griffin grabbed Bertrand’s


                                          5
              Case: 12-10840     Date Filed: 08/22/2013    Page: 6 of 33


throat, choking him with two hands and digging his nails into the inmate’s neck.

Griffin converted the choke into a chokehold and held it long enough to knock

Bertrand unconscious.

       The wanton violence continued on February 25th. Griffin and McQueen

proceeded to beat another inmate, Kenneth Steward, with the broomstick halves.

They did so because Steward had earlier harassed one of Sergeant McQueen’s

friends in the medical room. McQueen and Griffin -- for no apparent reason -- also

struck another inmate, Lazaro Martinez, with broomstick halves, striking

Martinez’s chest and arms six to eight times. The beatings continued as Griffin and

McQueen also pummeled inmate Christopher Jarret with broomsticks. Although

somewhere between twenty and twenty-five prisoners witnessed the beatings, only

one complained to the prison officials; the others refused to speak in fear of

reprisal.

       Several prison officials testified at trial. They recounted in some detail the

injuries sustained by inmates Bertrand, Jarret, Martinez, Steward, and Woods to

their chests, arms, and biceps. The injuries were visible days after the attacks. The

officials also testified that corrections officers were required to report any violence

involving the prisoners, including the use of force by other corrections officers.

Nevertheless, two reports -- one written by McQueen and the other by Dawkins --

downplayed or ignored the repeated acts of violence that occurred on February 25,


                                           6
                 Case: 12-10840   Date Filed: 08/22/2013    Page: 7 of 33


2009. Dawkins signed a housing unit log that made no mention of violence or of

any fighting. McQueen, who eventually accompanied Woods to the medical

station, drafted an incident report about Woods’s injuries. The report falsely failed

to recite that Woods was attacked by Sergeant McQueen; rather, it explained that

Woods had injured himself while cleaning the shower.

       The second of the two petit juries also heard additional testimony concerning

Officers Griffin and Butler. Griffin repeatedly warned the prisoners that, if any of

them had a problem with another inmate, he would let the two fight. Griffin also

forced the arms of at least two prisoners inside ice water filled coolers, waited for

the ice water to numb their arms, and then struck their hands with handcuffs or

broomsticks.

       In the end, the jury found Sergeant McQueen guilty both of conspiring to

violate the prisoners’ civil rights and of filing a false report in order to obstruct

justice. The same jury, however, found Officer Dawkins not guilty of conspiring to

violate the prisoners’ right to be free from cruel and unusual punishment, but

concluded that he too was guilty of obstructing justice. The second jury found

Butler not guilty, but it could not return a verdict against Officer Griffin, resulting

in a mistrial.

                                           B.




                                            7
                Case: 12-10840       Date Filed: 08/22/2013       Page: 8 of 33


       The district court scheduled Griffin’s case for a second trial, but instead

Griffin entered into a plea agreement whereby he would plead guilty to a

misdemeanor for willfully depriving one inmate of a right secured by the

Constitution in violation of § 242, and thereby face a maximum exposure of only

one year in jail. In sharp contrast, both McQueen and Dawkins faced substantially

greater prison exposure. Dawkins’s obstruction of justice charge carried a

maximum sentence of twenty years’ imprisonment. 18 U.S.C. § 1519. The

presentence investigation report (“PSI”) for Dawkins recommended a base offense

level of 14 under § 2J1.2(a) of the United States Sentencing Guidelines. 1 Dawkins

had no criminal history, so he had a criminal history category of I, yielding a

recommended sentence between fifteen and twenty-one months’ imprisonment.

       As for McQueen, his obstruction of justice charge carried a maximum

sentence of twenty years in jail, while his conspiracy to violate the inmates’ civil

rights charge carried a maximum sentence of ten years’ imprisonment. His base

offense level was calculated at 14, U.S.S.G. §§ 2A2.2(a), 2H1.1(a)(1), but the PSI

recommended an upward adjustment of 4 levels because McQueen used a

dangerous weapon (the broken broomstick) in his assault of the prisoners, id. §

2A2.2(b)(2)(B); of another 3 levels because the inmate victims “sustained bodily

1
  The PSI recommended adjusting the offense level upward by two levels because Dawkins
“abused a position of public or private trust . . . in a manner that significantly facilitated the
commission or concealment of the offense.” U.S.S.G. § 3B1.3. Both parties agreed, however,
that Dawkins did not abuse a position of trust, so his offense level remained at 14.
                                                8
              Case: 12-10840     Date Filed: 08/22/2013   Page: 9 of 33


injury,” id. § 2A2.2(b)(3)(A); of still another 6 levels because the Sergeant acted

“under color of law,” id. § 2H1.1(b)(1); and finally of 2 more levels because

McQueen “willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the investigation,” id. § 3C1.1. What’s

more, because McQueen assaulted more than five prison inmates, the PSI

recommended increasing his offense level by another 5 points, id. § 3D1.4,

yielding a total offense level of 34 and a criminal history category of I. The

Sentencing Guidelines thus yielded a sentencing range between one-hundred-and-

fifty-one and one-hundred-and-eighty-eight months’ imprisonment.

      Before sentencing, the district court informed the parties that it was troubled

by the disparity between the prison exposure McQueen and Dawkins faced on the

one hand and the maximum exposure Griffin faced for a misdemeanor conviction

on the other. The court observed that Griffin faced a maximum of only one year of

imprisonment and concluded that it could not, in good conscience, sentence

McQueen and Dawkins to far heavier prison terms as the Guidelines had

suggested. Ultimately, the trial court sentenced McQueen to twelve months’

imprisonment on the § 1519 count and for the § 241 civil rights conspiracy as well,

each count to run concurrently with the other -- a sentence one-hundred-and-thirty-

nine months lower than the bottom of the suggested Guidelines range. The court

also placed Sergeant McQueen on supervised release for a term of one year


                                          9
               Case: 12-10840        Date Filed: 08/22/2013       Page: 10 of 33


following release from imprisonment. The district court then sentenced Dawkins to

a term of only one month’s imprisonment, adding one year of supervised release to

Dawkins’s sentence. The district court also imposed a special assessment fee of

$200 on McQueen and $100 on Dawkins, but it did not impose any fines. Finally,

the district court sentenced Griffin to one year in prison.

       Dawkins and McQueen timely appeal their convictions, raising a battery of

claimed errors. The government, in turn, has cross-appealed from the sentences,

claiming they are substantively unreasonable.

                                                II.

       McQueen and Dawkins cite several errors on appeal. First, they both allege

the government introduced no evidence that the defendants knew they were

obstructing a federal investigation, which they claim was required by 18 U.S.C. §

1519. McQueen also separately argues that the evidence was insufficient to

establish beyond a reasonable doubt either that he joined an unlawful conspiracy to

violate the inmates’ civil rights, or that he obstructed justice. Both defendants also

claim that the trial court’s jury instructions were erroneous, and that the

government improperly bolstered the testimony of a witness. 2


2
  The appellants raise still other arguments, but we find no merit in any of them. Dawkins
maintains that the government introduced no evidence establishing a duty to report fights in the
housing unit logs. But a corrections officer, two captains, and an inspector unambiguously
testified that corrections officers must report any incident of violence, whether between prisoners
or between a prisoner and a corrections officer. The jury heard sufficient evidence from which it
could reasonably find that Dawkins knew he was supposed to record incidents of inmate
                                                10
               Case: 12-10840         Date Filed: 08/22/2013        Page: 11 of 33


                                                 A.

       McQueen and Dawkins first claim that the district court misread the

obstruction of justice statute, arguing that § 1519 requires the government to prove

that the defendants falsified a document with the intent to impede or obstruct an

actual or contemplated federal investigation. And since there was no evidence that

McQueen and Dawkins knew of any ongoing or contemplated federal

investigation, the argument continues, there was insufficient evidence to convict

either Dawkins or McQueen. We are unpersuaded.




fighting, an officer’s use of force, and injuries sustained by inmates in the log, and the defendant
knowingly failed to comply with these requirements.
        Dawkins and McQueen also marshal a cumulative-error argument: that their
Confrontation Clause rights were violated, that the district court unduly limited cross-
examination, that the court allowed the introduction of hearsay evidence, and that the rule of
witness sequestration was violated. Most of the alleged errors were not errors at all. Thus, for
example, the Confrontation Clause argument asserts that photographs of the victim inmates were
introduced without giving Dawkins and McQueen an opportunity to confront the inmates. But
the photographs were introduced through the testimony of a corrections officer, who testified that
the photographs accurately depicted the bruises and welts he saw on the inmates after the attack.
Dawkins and McQueen had every opportunity to cross-examine this witness. Their argument that
the district court unduly limited cross-examination is unfounded. Our review of the record
reveals that the district court gave the defendants ample opportunity to cross-examine all the
witnesses, and Dawkins and McQueen have failed to offer a single example of the court having
improperly restricted them. Likewise, the district court did not abuse its discretion in refusing to
grant a mistrial as a result of the violation of the rule of witness sequestration. The district court
allowed McQueen and Dawkins to cross-examine the witnesses about any improper interaction,
a remedy that we have approved of in all but the most egregious of cases. United States v.
Blasco, 702 F.2d 1315, 1326-27 (11th Cir. 1983). To the extent any of the district court’s rulings
were erroneous, none had a substantial influence on the outcome of the case, see United States v.
Jones, 601 F.3d 1247, 1262 n.6 (11th Cir. 2010), and the cited errors even when taken together
did not affect Dawkins’s or McQueen’s substantial rights, United States v. Ladson, 643 F.3d
1335, 1342 (11th Cir. 2011).

                                                 11
             Case: 12-10840     Date Filed: 08/22/2013    Page: 12 of 33


      We review the interpretation of a statute de novo. United States v. Johnson,

399 F.3d 1297, 1298 (11th Cir. 2005). We begin as always with the text of the

statute. Harris v. Garner, 216 F.3d 970, 972 (11th Cir. 2000) (en banc). Section

1519 reads this way:

             Whoever knowingly alters, destroys, mutilates, conceals,
             covers up, falsifies, or makes a false entry in any record,
             document, or tangible object with the intent to impede,
             obstruct, or influence the investigation or proper
             administration of any matter within the jurisdiction of
             any department or agency of the United States or any
             case filed under title 11, or in relation to or contemplation
             of any such matter or case, shall be fined under this title,
             imprisoned not more than 20 years, or both.

18 U.S.C. § 1519. Section 1519’s language requires only that a criminal defendant

“knowingly” alter, destroy, mutilate, conceal, cover up, falsify, or make a false

entry. There is nothing in the language that says the defendant must also know that

any possible investigation is federal in nature. In fact, McQueen and Dawkins’s

“federal investigation” requirement may be inferred only from the following

language: “any matter within the jurisdiction of any department or agency of the

United States.” But, as we see it, “any matter within the jurisdiction” is merely a

jurisdictional element, for which no mens rea is required. See United States v.

Campa, 529 F.3d 980, 1006 (11th Cir. 2008) (“[N]o proof of mens rea is necessary

for elements that are ‘jurisdictional only.’”); accord United States v. McRae, 702

F.3d 806, 835 (5th Cir. 2012) (“[T]he mens rea of a federal criminal statute does


                                          12
              Case: 12-10840     Date Filed: 08/22/2013   Page: 13 of 33


not ordinarily extend to the statute’s jurisdictional elements.”); cf. United States v.

Yermian, 468 U.S. 63, 68 (1984) (finding “any matter within the jurisdiction of

any department or agency of the United States” to be a jurisdictional requirement).

In short, we do not see how “knowingly” can be said to fairly modify the language

“within the jurisdiction of . . . the United States.”

      Every court of appeals that has addressed this issue has reached the same

conclusion. Thus, for example, the Third Circuit in United States v. Moyer rejected

the same argument made by Dawkins and McQueen, because the “most natural

reading of § 1519 . . . is to interpret ‘knowingly’ as modifying its surrounding

verbs only: ‘alters, destroys, mutilates, conceals, covers up, falsifies, or makes a

false entry.’” 674 F.3d 192, 208 (3d Cir. 2012). As the Third Circuit saw it, “any

matter within the jurisdiction” was plainly a jurisdictional element, and “[i]t is well

settled that mens rea requirements typically do not extend to the jurisdictional

elements of a crime.” Id. Similarly, in United States v. Yielding, the Eighth Circuit

sustained the following jury instruction in a § 1519 case: “In order to meet its

burden, the United States need not prove that the defendant specifically knew that

the matter was within the jurisdiction of a department or agency.” 657 F.3d 688,

710 (8th Cir. 2011). The Eighth Circuit concluded that the instruction accurately

stated the law because the “most natural grammatical reading . . . is that the term

‘knowingly’ in § 1519 modifies only the surrounding verbs.” Id. at 714. Therefore,


                                           13
              Case: 12-10840     Date Filed: 08/22/2013     Page: 14 of 33


“[i]t is sufficient that the ‘matter’ [under investigation] is within the jurisdiction of

a federal agency as a factual matter.” Id. (citation omitted); see also United States

v. Gray, 642 F.3d 371, 378 (2d Cir. 2011) (“By the plain terms of § 1519,

knowledge of a pending federal investigation or proceeding is not an element of

the obstruction crime.”); United States v. Kernell, 667 F.3d 746, 752-56 (6th Cir.)

(same), cert. denied, 133 S. Ct. 259 (2012).

      This conclusion is amply supported by § 1519’s legislative history. The

Senate Report observed that “[t]his statute is specifically meant not to include any

technical requirement, which some courts have read into other obstruction of

justice statutes, to tie the obstructive conduct to a pending or imminent proceeding

or matter.” S. Rep. No. 107-146, at 14-15 (2002) (emphases added); see also

United States v. Fontenot, 611 F.3d 734, 739 (11th Cir. 2010) (Barkett, J., specially

concurring) (noting that legislative history showed § 1519 was not meant to be

read narrowly, as the obstruction statute in Aguilar was). According to Senator

Leahy, who was a principal author of the legislation, “[t]he fact that a matter is

within the jurisdiction of a federal agency is intended to be a jurisdictional matter,

and not in any way linked to the intent of the defendant.” 148 Cong. Rec. S7419

(daily ed. July 26, 2002) (statement of Sen. Patrick Leahy). “Rather, the intent

required is the intent to obstruct, not some level of knowledge about the agency

processes [or] the precise nature of the agency [or] court’s jurisdiction.” Id. In


                                           14
               Case: 12-10840       Date Filed: 08/22/2013      Page: 15 of 33


short, the defendants’ interpretation finds little support in the text of the statute, in

its legislative history, or in the case law, and we reject it.

                                               B.

       McQueen also raises a sufficiency argument about the conspiracy

conviction, claiming there was no evidence of any plan or agreement to interfere

with the civil rights of the inmates and no evidence that he knowingly joined any

conspiracy. “We review the sufficiency of the evidence de novo, viewing the

evidence in the light most favorable to the verdict.” United States v. Tobin, 676

F.3d 1264, 1289 (11th Cir. 2012) (quoting United States v. Chirino-Alvarez, 615

F.3d 1344, 1346 (11th Cir. 2010) (per curiam)).

       The statute -- 18 U.S.C. § 241 -- makes it a crime for “two or more persons

[to] conspire to injure, oppress, threaten, or intimidate any person in any State . . .

in the free exercise of enjoyment of any right or privilege secured to him by the

Constitution or laws of the United States.” “Conspiracy is the gravamen of the

offense under 18 U.S.C. § 241.” United States v. Purvis, 580 F.2d 853, 859 (5th

Cir. 1978).3 “To sustain a conviction for conspiracy, the government must prove

(1) ‘the existence of an agreement to achieve an unlawful objective’; (2) ‘the

defendant[s’] knowing and voluntary participation in the conspiracy’; and (3) ‘an


3
 Fifth Circuit decisions issued before the close of business on September 30, 1981 are binding
precedent in the Eleventh Circuit. See Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.
1981) (en banc).
                                               15
             Case: 12-10840     Date Filed: 08/22/2013    Page: 16 of 33


overt act in furtherance of the conspiracy.’” United States v. Ibarguen-Mosquera,

634 F.3d 1370, 1385 (11th Cir. 2011) (alterations in original) (quoting United

States v. US Infrastructure, Inc., 576 F.3d 1195, 1203 (11th Cir. 2009)). Moreover,

the nature of a conspiracy often requires that its existence be proven inferentially

or circumstantially from the conduct of the participants. United States v. Molina,

443 F.3d 824, 828 (11th Cir. 2006). “A conspiracy conviction will be upheld . . .

when the circumstances surrounding a person’s presence at the scene of

conspiratorial activity are so obvious that knowledge of its character can fairly be

attributed to him.” United States v. Mateos, 623 F.3d 1350, 1362 (11th Cir. 2010)

(alterations in original) (quoting United States v. Figueroa, 720 F.2d 1239, 1246

(11th Cir. 1983)).

      The evidence, taken in a light most favorable to the jury’s verdict, is

sufficient to establish an illegal agreement among McQueen, Griffin, and others on

the night of February 25th to violate the civil rights of numerous inmates at the

prison facility. For starters, by many accounts (obviously credited by the jury)

McQueen and Griffin joined together to use force and violence against the inmates,

not in order to maintain discipline, but as a way of punishing them. The evidence

showed that Griffin, in Sergeant McQueen’s presence, beat one inmate around the

hands with a broomstick when the inmate refused to offer the name of another

prisoner who fought with Woods. Despite McQueen’s obligation to intervene he


                                          16
             Case: 12-10840     Date Filed: 08/22/2013    Page: 17 of 33


did nothing. The evidence also revealed that McQueen, in the presence of the other

officers, including Griffin, assaulted another inmate -- who had been involved in a

prison fight -- beating him with a broken broomstick and throwing him to the

ground, when this prisoner refused to disclose the name of the inmate with whom

he had been fighting. Again, neither Griffin nor Dawkins intervened to stop

McQueen’s assault.

      The evidence further established that the officers, including McQueen and

Griffin, sanctioned a prison fight between two of the inmates. The rules of the fight

were set by Griffin in the presence of Sergeant McQueen. And when the inmates

broke the rules, defendant McQueen beat the inmates in order to compel

compliance. McQueen also stood by and did nothing as other corrections officers

beat still more inmates. This evidence, likewise, contradicted McQueen’s incident

report, which made no mention of the pervasive violence. Thus, the evidence

suggests, at a minimum, that McQueen and Griffin gathered in a day room and

pummeled various prisoners in tandem, and McQueen sought to hide the incident

from his superiors despite his plain duty to inform them.

                                          C.

      At the end of the trial, the appellants asked the district court to give the jury

two defense instructions, one concerning accomplices, informers, or immunized

witnesses, and the other addressing multiple conspiracies. The court denied both


                                          17
             Case: 12-10840     Date Filed: 08/22/2013    Page: 18 of 33


requests; McQueen and Dawkins claim that each error requires a new trial. We are

unpersuaded.

      We review a district court’s decision to refuse to give a requested jury

instruction for abuse of discretion. United States v. Condon, 132 F.3d 653, 656

(11th Cir. 1998) (per curiam). Criminal defendants may request that the court

instruct the jury about their theory of defense “separate and apart from instructions

given on the elements of the charged offense” if “there has been some evidence

adduced at trial relevant to that defense.” United States v. Ruiz, 59 F.3d 1151,

1154 (11th Cir. 1995). McQueen and Dawkins’s first assignment of error fails

because they presented no evidence that the corrections officer or inmates who

were called to testify were subject to pending disciplinary charges or criminal

prosecution, or that any of them received immunity in exchange for testimony, or

finally that any were paid to testify. In short, there was no evidence that these

witnesses were accomplices, informants, or otherwise immunized.

      Moreover, there was no evidence presented in support of a multiple

conspiracy charge. The indictment charged a single conspiracy among the

correction officers (including Sergeant McQueen) to deprive numerous inmates of

their rights to be free from cruel and unusual punishment. The evidence presented

supported a finding of a single conspiracy, not multiple conspiracies. The

defendants have failed to identify any credible evidence supporting multiple


                                          18
               Case: 12-10840        Date Filed: 08/22/2013        Page: 19 of 33


conspiracies. Indeed, the evidence established only that several corrections officers

acting in concert beat inmates at SFRC, forced them to fight among themselves,

and did nothing as the beatings unfolded.4

                                                 D.

       Dawkins and McQueen, relying on United States v. Hilton, 772 F.2d 783

(11th Cir. 1985), also claim the government improperly bolstered the credibility of

a corrections officer, Shalisa Rolle. We disagree.

       In the first place, it’s not at all clear to us that the prosecutor improperly

bolstered Rolle’s testimony. On direct examination she testified that she did not

initially disclose the events of February 25th to the investigators because she didn’t

want to get involved. She then explained that she told the FBI what she knew only

after they told her they were going to polygraph her and that she could face ten

years in jail. Defense counsel also inquired about Rolle being threatened by the

FBI. Throughout her examination Rolle made it clear that she was never

polygraphed. Then, on re-direct examination, the prosecutor asked the witness if

she eventually told the truth because she would have flunked a polygraph test if


4
  McQueen also contests the jury instructions for supposedly saying he could “be found guilty of
conspiracy against rights through deliberate indifference.” According to him, § 241 is a specific
intent crime, and the jury instruction did not reflect this. This argument fails too because the
district court explicitly instructed the jury on specific intent: “The defendants can be found guilty
of [conspiracy against rights] only if all of the following facts are proved beyond a reasonable
doubt: First, a conspiracy existed, that is, two or more persons in some way agreed to try to
accomplish a shared and unlawful plan with specific intent to deprive inmates at the South
Florida Reception Center of the right to be free from cruel and unusual punishment.”
                                                 19
              Case: 12-10840     Date Filed: 08/22/2013     Page: 20 of 33


she took it. The defendants objected and sought a mistrial; the district court

overruled the objection and denied the motion for a mistrial, reasoning that Rolle

never took a polygraph test. Rather, she was threatened with one.

      Hilton is inapposite, because unlike in Hilton, Rolle never indicated that she

was willing to take a polygraph test and never did so. Her testimony was not

bolstered in any way by the view that the witness had some extra indicia of

credibility because of her willingness to be polygraphed. Nor, unlike the

circumstances found in Hilton, was Rolle testifying pursuant to the terms of a plea

agreement. There was, in short, nothing suggesting to the jury that the prosecutor

possessed some form of extrinsic evidence never shown to the jury that convinced

the prosecution the defendants were guilty.

      But even if we assume there was error, the error would warrant a reversal

only if it “affected the substantial rights of the defendants.” Hilton, 772 F.2d at

786; see also United States v. de la Cruz Suarez, 601 F.3d 1202, 1218 (11th Cir.

2010) (“[P]rosecutorial misconduct, such as vouching, is ‘a basis for reversing an

appellant’s conviction only if, in the context of the entire trial in light of any

curative instruction, the misconduct may have prejudiced the substantial rights of

the accused.’” (quoting United States v. Lopez, 898 F.2d 1505, 1511 (1990))). “A

defendant’s substantial rights are prejudicially affected when a reasonable

probability arises that, but for the remarks, the outcome of the trial would be


                                           20
             Case: 12-10840     Date Filed: 08/22/2013    Page: 21 of 33


different.” Id. (quoting United States v. Hall, 47 F.3d 1091, 1098 (11th Cir. 1995)).

The appellants cannot meet this burden.

      Rolle’s testimony was minor. She testified that she saw the prisoners in the

day room and that two inmates were preparing to fight as the Corrections Officers

stood by. But this testimony duplicates the testimony of seven other witnesses.

Moreover, Rolle did not discuss the wanton violence inflicted on the inmates by

Griffin and McQueen -- facts presented by several eyewitnesses. Given the

overwhelming and repeated evidence of the beatings and the multiple acts of

concealment, we have little difficulty in concluding that any claimed error did not

affect the defendants’ substantial rights. See United States v. Cano, 289 F.3d 1354,

1366 (11th Cir. 2002).

                                          III.

      Turning to the government’s cross-appeal, the United States argues that the

sentencing of McQueen and Dawkins was substantively unreasonable. After

thorough review, we agree, vacate each sentence, and remand for resentencing.

      When imposing a sentence, the court is obliged to consider a critical list of

penological factors outlined by Congress in 18 U.S.C. § 3553(a). Thus, “[t]he court

shall impose a sentence sufficient, but not greater than necessary,” to “reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense”; “to afford adequate deterrence to criminal conduct”;


                                          21
              Case: 12-10840     Date Filed: 08/22/2013     Page: 22 of 33


“to protect the public from further crimes of the defendant”; and “to provide the

defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner.” § 3553(a). The district court

is also required to consider the nature and circumstances of the offense, the kinds

of sentences available, the sentencing range established by the Sentencing

Guidelines for the applicable category of offense committed by the defendant,

pertinent policy statements, the need to provide restitution, and the need to avoid

sentencing disparities among similarly situated defendants. Id.

      It is abundantly clear that the district courts have institutional advantages in

applying and weighing § 3553(a)’s factors in individual cases. United States v.

Pugh, 515 F.3d 1179, 1190-91 (11th Cir. 2008). Plainly, these advantages afford

the district court the best opportunity to sentence individual defendants, and to

tailor the sentence with the necessary particularity; consequently, the trial courts

are granted very broad discretion when imposing sentences. Id. at 1191. In the face

of this discretion, it is only the rare sentence that will be substantively

unreasonable. But the district courts’ discretion is not unbridled; “[l]ooking at

sentencing decisions through the prism of discretion is not the same thing as

turning a blind eye to unreasonable ones.” United States v. Irey, 612 F.3d 1160,

1191 (11th Cir. 2010) (en banc). The Supreme Court has made it abundantly clear

that, in reviewing sentences, the appellate courts are obliged to remand for


                                           22
             Case: 12-10840      Date Filed: 08/22/2013    Page: 23 of 33


resentencing if left with the definite and firm conviction that the district court

arrived at a sentence falling outside the range of reasonable sentences. See Gall v.

United States, 552 U.S. 38, 46 (2007); see also Irey, 612 F.3d at 1188. As we wrote

in Pugh:

             [A]n appellate court may still overturn a substantively
             unreasonable sentence, albeit only after examining it
             through the prism of abuse of discretion, and . . .
             appellate review has not been extinguished. Thus, a
             sentence still may be substantively unreasonable if it
             does not achieve the purposes of sentencing stated in §
             3553(a). So, even though we afford due deference to the
             district court’s decision that the § 3553(a) factors, on a
             whole, justify the extent of the variance, we may find that
             a district court has abused its considerable discretion if it
             has weighed the factors in a manner that demonstrably
             yields an unreasonable sentence. We are therefore still
             required to make the calculus ourselves, and are obliged
             to remand for resentencing if we are left with the definite
             and firm conviction that the district court committed a
             clear error of judgment in weighing the § 3553(a) factors
             by arriving at a sentence that lies outside the range of
             reasonable sentences dictated by the facts of the case.
515 F.3d at 1191 (citations omitted) (internal quotation marks omitted).

      Moreover, our review for substantive reasonableness is not limited to the

factors examined by the district court. Section 3553(a) “sets forth numerous factors

that guide sentencing,” and those factors “guide appellate courts . . . in determining

whether a sentence is unreasonable.” United States v. Booker, 543 U.S. 220, 261

(2005). Indeed, a sentence may be unreasonable if it is grounded solely on one

factor, relies on improper factors, or ignores relevant factors. Pugh, 515 F.3d at

                                           23
             Case: 12-10840     Date Filed: 08/22/2013   Page: 24 of 33


1194. Here, after balancing the factors, we are left with the definite and firm

conviction that the district court arrived at two unreasonable sentences and in the

process abused its considerable discretion.

      The sentences in this case are substantively unreasonable because they are

wholly insufficient to achieve the purposes of sentencing set forth by Congress in §

3553(a). For starters, the sentences of McQueen and Dawkins completely fail to

“reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense.” 18 U.S.C. § 3553(a)(2)(A). As described

in the legislative history of § 3553(a)(2)(A):

             This purpose -- essentially the “just deserts” concept --
             should be reflected clearly in all sentences; it is another
             way of saying that the sentence should reflect the gravity
             of the defendant’s conduct. From the public’s standpoint,
             the sentence should be of a type and length that will
             adequately reflect, among other things, the harm done or
             threatened by the offense, and the public interest in
             preventing a recurrence of the offense.

S. Rep. No. 98-225, at 75-76 (1983), reprinted in 1984 U.S.C.C.A.N. 3182, 3258-

59. “Because the punishment should fit the crime, the more serious the criminal

conduct is the greater the need for retribution and the longer the sentence should

be.” Irey, 612 F.3d at 1206.

      The appellants’ actions as corrections officers were particularly serious.

McQueen’s conduct as a ranking law enforcement officer was egregious. He was a

sergeant then in charge of the youthful offender wing of the South Florida
                                          24
             Case: 12-10840      Date Filed: 08/22/2013    Page: 25 of 33


Reception Center on the night of February 25th. He wantonly attacked a young and

injured prisoner with a broken broomstick and slammed the prisoner (face first)

when the inmate refused to answer the officers’ questions. The force of the slam

aggravated the gash on the already wounded prisoner. He forced two other

prisoners to box and slapped and choked them when they did not fight to his liking.

McQueen choked Pressley, causing Pressley to beg for the fight’s end, all to no

avail. And McQueen struck at least three other young inmates with part of a

broomstick -- a dangerous weapon -- leaving welts and bruises that remained days

after the beatings. To cover his tracks, McQueen filed a false report, lied about the

injuries suffered by inmate Woods, and failed to mention the physical abuse

sustained by several of the prisoners. McQueen also sat idly by as other inmates

were beaten by still other corrections officers for no legitimate reason even

remotely related to maintaining order and discipline. Moreover, Dawkins also

helped to conceal this brutal behavior. Despite having a duty to report McQueen’s

actions, co-defendant Dawkins likewise failed to inform anyone about the repeated

beatings and, in fact, filed a flagrantly false report that failed to mention any of the

violence that pervaded the youthful offender wing on February 25, 2009.

      A violation of Title 18 U.S.C. § 241 is a particularly serious offense.

Sections 241 and 242 “are companion sections designed for the protection of great

rights won after the Nation’s most critical internal conflict.” United States v.


                                           25
             Case: 12-10840      Date Filed: 08/22/2013   Page: 26 of 33


Williams, 341 U.S. 70, 87 (1951) (Douglas, J., dissenting). Congress passed § 241

during a tumultuous time in our history and thought the statute critical. As the

Supreme Court has said,

             Section 241 was enacted as part of what came to be
             known as the Enforcement Act of 1870. The Act was
             passed on May 31, 1870, only a few months after
             ratification of the Fifteenth Amendment. . . . Between
             1866 and 1870 there was much agitated criticism in the
             Congress and in the Nation because of the continued
             denial of rights to Negroes, sometimes accompanied by
             violent assaults. In response to the demands for more
             stringent legislation Congress enacted the Enforcement
             Act of 1870. . . . [I]t included § 241 in the Act using
             broad language to cover not just the rights enumerated in
             § 242, but all rights and privileges under the Constitution
             and laws of the United States.

             . . . It is clear, therefore, that § 241, from original
             enactment through subsequent codifications, was
             intended to deal, as Mr. Justice Holmes put it, with
             conspiracies to interfere with “Federal rights, and with all
             Federal rights.”

United States v. Price, 383 U.S. 787, 801-03 (1966) (footnotes & citations

omitted). Congress fully understood the importance of protecting citizens from the

abuses of official power. See id. at 819 (“I believe that the United States has the

right, and that it is an incumbent duty upon it, to go into the States to enforce the

rights of the citizens against all who attempt to infringe upon those rights when

they are recognized and secured by the Constitution of the country.” (quoting

Cong. Globe, 41st Cong., 2d Sess., 3611-3613 (1870) (remarks of Sen. Pool))).


                                          26
             Case: 12-10840     Date Filed: 08/22/2013    Page: 27 of 33


The evils against which this civil rights statute is directed especially include

correctional officers who flagrantly beat inmates (and young ones at that) placed

by the law in their charge. See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(“Being violently assaulted in prison is simply not part of the penalty offenders pay

for their offenses against society.” (internal quotation marks omitted)).

      In the second place, these sentences wholly fail to adequately deter criminal

conduct. 18 U.S.C. § 3553(a)(2)(B). Plainly, “[g]eneral deterrence . . . is one of the

key purposes of sentencing.” United States v. Medearis, 451 F.3d 918, 920-21 (8th

Cir. 2006); see also S. Rep. No. 98-225, at 75-76, 1984 U.S.C.C.A.N. at 3259 (“to

deter others from committing the offense” is one of the four purposes of

sentencing). The need for the criminal law to deter seems especially compelling

here. Prison inmates serve their sentences under the pervasive control of the

corrections staff. “Prisoners are uniquely vulnerable to officials who control every

aspect of their lives . . . .” Maryland v. Shatzer, 559 U.S. 98, 127 (2010) (Stevens,

J., concurring). Indeed, they may turn only to corrections officers for protection

from beatings by other inmates, let alone from punitive beatings sustained at the

hands of the officers themselves.

      Moreover, violent abuse by corrections officers against inmates may easily

go undetected and unpunished. The facts adduced at trial fully bear this out: of

some two dozen prisoners who saw the gross violation of the constitutional rights


                                          27
              Case: 12-10840     Date Filed: 08/22/2013     Page: 28 of 33


of many prisoners, only one spoke out. The other inmates remained silent in fear of

reprisal and, indeed, in some cases even lied to prison officials during the

investigation, telling the officials they saw nothing. The fear of retaliation from

Griffin, McQueen, and other corrections officers was palpable and well founded.

The ability to unearth these crimes by law enforcement officers in a prison setting

is particularly difficult, and, as we see it, the extraordinarily lenient sentences in

this case sap the goal of general deterrence. Cf. United States v. Engle, 592 F.3d

495, 502 (4th Cir. 2010).

      We add that obstruction of justice is a crime that Congress also has

aggressively sought to deter. When it passed § 1519 in 2002, the Senate concluded

that “[t]he intent of the provision is simple; people should not be destroying,

altering, or falsifying documents to obstruct any government function.” S. Rep.

107-146 at 15. Section 1519 was meant to close loopholes in the criminal law

relating to the destruction or fabrication of evidence and to counteract the narrow

reading by courts of other obstruction laws. Id. at 14. The law was meant to

provide for criminal prosecution and enhanced penalties for those who altered or

destroyed evidence. 148 Cong. Rec. S7350 (daily ed. July 25, 2002) (remarks of

Sen. Kerry). The § 1519 convictions in this case are particularly serious because

the obstructions of justice were intended by law enforcement officers to conceal

the repeated physical abuse of many inmates at their own hands.


                                           28
              Case: 12-10840     Date Filed: 08/22/2013    Page: 29 of 33


      In the third place, the sentences imposed on McQueen and Dawkins fall far

below the sentencing range that the Guidelines have established. 18 U.S.C. §

3553(a)(4). While the Guidelines range is advisory, “consideration of the advisory

guidelines range is important.” Irey, 612 F.3d at 1217. The Sentencing Guidelines

recommended a sentence of at least one-hundred-and-fifty-one months for

McQueen and a sentence of at least fifteen months for Dawkins; yet the district

court dramatically lowered the sentences for both of them. McQueen was

sentenced to twelve months’ imprisonment, a drop of one-hundred-and-thirty-nine

months and a reduction of some 92% from the bottom of his Guidelines range. And

Dawkins was sentenced only to one month in prison, a drop of 93% from the low

end of his recommended sentence. By any fair measure, these are “major”

variances. See Irey, 612 F.3d at 1196 (characterizing 42% variance as major).

“Although there is no proportionality principle in sentencing, a major variance

does require a more significant justification than a minor one -- the requirement is

that the justification be ‘sufficiently compelling to support the degree of the

variance.’” Id. (quoting Gall v. United States, 552 U.S. 38, 50 (2007)). As we see

it, the district court offered no reasoned justification other than that Griffin was

getting a lower sentence. While that alone may be enough for some variance, it

cannot alone account for dramatic variances of over 90% for both defendants under

the peculiar facts of this sad case.


                                           29
              Case: 12-10840     Date Filed: 08/22/2013     Page: 30 of 33


      The district court viewed the “need to avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of

similar conduct” as critical. 18 U.S.C. § 3553(a)(6). It focused on a perceived

disparity of sentences between Griffin on the one hand and Dawkins and McQueen

on the other. The district court concluded that Dawkins and McQueen were

“similarly situated” to Griffin, but that conclusion is not at all clear to us.

McQueen was found guilty by a jury of feloniously violating several criminal

statutes -- 18 U.S.C. § 241 and § 1519; and Dawkins was convicted of obstructing

justice too. A different jury, which heard evidence specific to Griffin, did not find

Griffin guilty of violating anything. It was unable to reach a verdict and a mistrial

was declared. Unlike McQueen and Dawkins convictions, Griffin was never

convicted by anyone of any felony; rather, he entered a plea agreement, and, most

dissimilarly from McQueen and Dawkins, his crime of conviction was only a

misdemeanor. See United States v. Jayyousi, 657 F.3d 1085, 1117-18 (11th Cir.

2011) (noting a court unreasonably failed to consider “significant distinctions”

between defendants and criminal defendants sentenced by other courts who were

convicted of “less serious” offenses).

      Moreover, the need to avoid unwarranted sentencing disparity also requires

the court to consider other similarly situated defendants -- criminal defendants in

other cases who were convicted of similar crimes. See Pugh, 515 F.3d at 1202. As


                                           30
             Case: 12-10840     Date Filed: 08/22/2013    Page: 31 of 33


best as we can tell, the federal courts have treated violations of § 241 by police or

corrections officers as serious crimes meriting far higher sentences than the

sentences issued here. See, e.g., United States v. Gilpatrick, 548 F.3d 479, 481-82

(6th Cir. 2008) (affirming one-hundred-and-eight months’ imprisonment where

corrections officer convinced inmates to attack other prisoner); United States v.

Owens, 437 F. App’x 436, 438 (6th Cir. 2011) (affirming sixty-three months’

imprisonment for officer who violated § 241); United States v. Lopresti, 340 F.

App’x 30, 31 (2d Cir. 2009) (noting fifty-one months’ imprisonment for

corrections officer who assaulted inmate in violation of § 241, and who made false

statements in violation of 18 U.S.C. § 1001). And courts have imposed sentences

far higher than a single month of imprisonment to law enforcement officers

convicted of obstructing justice in violation of § 1519. See, e.g., Fontenot, 611

F.3d at 736 (noting sentence of fifteen months where corrections officer lied on

report to cover illegal use of force on inmate); United States v. Jackson, 186 F.

App’x 736, 738 (9th Cir. 2006) (affirming sentence of twenty-four months’

imprisonment where agent omitted facts from report). To be sure, courts have at

times given sentences below the minimum suggested by the Guidelines. See, e.g.,

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (finding downward

departure of five months reasonable for § 1519 violation); Owens, 437 F. App’x at

438 (affirming § 241 sentence of sixty-three months where the Guidelines


                                          31
             Case: 12-10840     Date Filed: 08/22/2013    Page: 32 of 33


suggested eighty-seven months); United States v. Carroll, 189 F. App’x 450, 455-

56 (6th Cir. 2006) (affirming § 241 sentence of fifty-one months where Guidelines

suggested range of fifty-seven to seventy-one months). But those cases gave more-

tempered reductions, and neither McQueen nor Dawkins has cited a similar case in

which a federal court has granted so substantial a variance in sentence for law

enforcement officers engaged in this kind of predatory conduct. Nor can we find a

single case with sentences remotely as low as those received by McQueen or

Dawkins for their respective violations. By imposing these sentences, the district

court helped create the very unwarranted disparities it sought to avoid. See Pugh,

515 F.3d at 1203.

      Thus, taking the § 3553(a) factors as a whole as well as the district court’s

findings, we can only conclude that McQueen’s and Dawkins’s sentences were

substantively unreasonable and that the district court abused its considerable

discretion in imposing them. Undoubtedly, a district court has great discretion in

balancing the § 3553(a) factors. Still, it must afford “some weight to the factors in

a manner that is at least loosely commensurate with their importance to the case,

and in a way that ‘achieve[s] the purposes of sentencing stated in § 3553(a).’” Id.

(alteration in original) (quoting United States v. Martin, 455 F.3d 1227, 1237 (11th

Cir. 2006)). If a district court instead commits a clear error of judgment in

weighing the sentencing factors and arrives at a sentence beyond the range of


                                          32
             Case: 12-10840     Date Filed: 08/22/2013    Page: 33 of 33


reasonable sentences, we are duty bound to vacate and remand for resentencing.

United States v. McBride, 511 F.3d 1293, 1297-98 (11th Cir. 2007) (per curiam).

As we see it, the trial court focused virtually exclusively on one factor --

unwarranted disparities -- to the near abandonment of other critical factors and

arrived at sentences falling profoundly outside the range of reasonable sentences.

      Accordingly, we vacate the sentences imposed on McQueen and Dawkins

and remand to the district court for further review and resentencing. In so doing we

do not suggest what the sentence should be; nor do we intimate that no variance is

justified. We simply hold that downward variances of more than 90% where one

corrections officer brutalized more than five young prisoners and then lied about it,

and another intentionally sought to conceal these serious crimes are unreasonable.

      AFFIRMED in part, VACATED in part, and REMANDED for further

proceedings consistent with this opinion.




                                          33